Citation Nr: 1435599	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected cervical spine degenerative joint disease (cervical spine disability).

2.  Entitlement to an initial rating in excess of 20 percent for service-connected chronic lumbar strain (low back disability).


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2011, the Board remanded the claims for additional development.  It now returns for further appellate review.  A VA examination was scheduled as directed by the Board for January 2014.  As discussed below, an additional remand is in order.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  


REMAND

The Veteran contends that, since the date of service connection, his low back and cervical spine disabilities have been more severe than indicated by his currently assigned ratings and that increased disability evaluations are therefore warranted.

In the June 2011 remand, the Board directed the RO to provide the Veteran with a VA examination.  The record contains an electronic printout indicating that the Veteran failed to report for such an examination in January 2014.  However, a review of the record indicates that the notice of examination was sent to the wrong address.  See January 2014 Examination Inquiry.  In March 2011, the Veteran submitted a statement to the Board listing his address as Post Ave; however, the notice of his examination was sent to Rose Street.  Id.  The record also contains an electronic printout dated August 2013, indicating that the Veteran has not seen a primary care provider at Battle Creek VAMC in two years and therefore has been discharged from his primary care team.  In this regard, the Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Further, governing regulations are clear that when, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b). 38 C.F.R. § 3.655(a) (2013).  Additionally, 38 C.F.R. § 3.655(b) (2013) provides that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim, the claim shall be denied.  

In light of the above, the Board finds that the record is insufficient to determine whether notice of the VA examination was timely mailed to the Veteran's last address of record so as to permit the application of 38 C.F.R. § 3.655(b);  see Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Accordingly, because the Board finds that a VA examination is necessary to adjudicate this appeal, the Board finds that another remand is required to once again schedule the Veteran for a VA examination.  The Veteran shall be notified of the time, date, and location of the VA examination, and for the notice of the examination to be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his low back and cervical spine disabilities.  He should be provided an appropriate amount of time to submit this evidence.

2.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for an appropriate VA examination that addresses the current nature, extent, frequency, and severity of his service-connected low back and cervical spine disabilities. 

The Veteran should be advised that it is his responsibility to report for any examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.
      
The claims file should be made available for review, and the examination report should reflect that such review occurred.  After conducting all indicated testing and obtaining a current imaging study, the examiner should:

a.   Report the range of motion of the lumbar and cervical spine in degrees.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  

b.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the lumbar and cervical spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  

c.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  

d.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

e.  The existence of any ankylosis of the spine should also be identified.

f.  In addition, if possible, the examiner should state whether the low back and neck disabilities have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

g.  The examiner also should determine whether there are any associated neurological manifestations of the lumbar spine to include radiculopathy in lower extremities and any bowel or bladder manifestations.  If so, the examiner is asked to assess the degree of severity of the identified neurological manifestations.  

h.  The examiner also should determine whether there are any associated neurological manifestations of the cervical spine to include radiculopathy in upper extremities as well as any headaches.  If so, the examiner is asked to assess the degree of severity of the identified neurological manifestations.  

Set forth all findings and a fully articulated medical rationale for all opinions in the examination report.

3.  Then readjudicate the appeal.  If the benefits sought remains denied, the Veteran must be furnished a Supplemental Statement of the Case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

